     Case 3:19-cv-01887-MMA-MDD Document 31 Filed 04/01/21 PageID.585 Page 1 of 2



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       SOUTHERN DISTRICT OF CALIFORNIA
10
      NANCY BARR,                                      Case No.: 19-cv-1887-MMA (MDD)
11
                                                       ORDER GRANTING JOINT
12                                  Plaintiff,         MOTION TO CONTINUE
      v.                                               SUMMARY JUDGMENT BRIEFING
13
      LABORATORY CORPORATION OF                        [Doc. No. 30]
14    AMERICA HOLDINGS, et al.,
15
                                 Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -1-                   19-cv-1887-MMA (MDD)
     Case 3:19-cv-01887-MMA-MDD Document 31 Filed 04/01/21 PageID.586 Page 2 of 2



1           Pending before the Court is Defendant Laboratory Corporation of America
2     Holdings’s (“Defendant”) motion for summary judgment. See Doc. No. 26. On April 1,
3     2021, the parties filed a joint motion to continue the briefing on Defendant’s summary
4     judgment motion. Upon due consideration, good cause appearing, the Court GRANTS
5     the joint motion. Plaintiff must file her opposition on or before May 10, 2021.
6     Defendant must then file its reply, if any, on or before June 2, 2021. The Court further
7     VACATES the currently scheduled April 26, 2021 hearing on Defendant’s summary
8     judgment motion. Upon completion of the briefing, the Court will take the matter under
9     submission pursuant to Civil Local Rule 7.1.d.1 and issue a written ruling in due course.
10          IT IS SO ORDERED.
11    Dated: April 1, 2021
12                                                 _____________________________
13                                                 HON. MICHAEL M. ANELLO
                                                   United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -2-                    19-cv-1887-MMA (MDD)
